          Case 2:19-cv-00482-DN Document 26 Filed 02/24/20 Page 1 of 2



Todd E. Zenger (5238)
DUREN IP
610 E. South Temple Street, Suite 300
Salt Lake City, Utah 84102
Phone: (801) 869-8538
Email: tzenger@durenip.com

Attorney for Plaintiff



                     IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH

 HUNTER KILLER PRODUCTIONS, INC.,                     Civil Action No. 2:19-cv-00482-DN

                Plaintiff,                                    Judge David Nuffer

        vs.
                                                  NOTICE OF VOLUNTARY DISMISSAL
 TIDWELL ET AL.,                                        WITHOUT PREJUDICE
                                                    AS TO CERTAIN DEFENDANTS
                Defendants.



       Plaintiff, Hunter Killer Productions, Inc., by and through its counsel of record, hereby

voluntarily dismisses this action without prejudice against certain Defendants (“Defendants”)

identified below pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure. Defendants

have made no appearance in this case and have therefore not filed an Answer or Summary

Judgment Motion. Accordingly, Plaintiff voluntarily dismisses this action as to the Defendants

identified below without a court order.
  Case 2:19-cv-00482-DN Document 26 Filed 02/24/20 Page 2 of 2



                     IP                       NAME
                24.10.184.68         Deborah Tutvin-Thompson

                 73.20.39.50             Elizabeth Gailey


DATED: February 24, 2020.

                               DUREN IP


                               By:    /s/Todd E. Zenger
                                      Todd E. Zenger

                                      Attorneys for Plaintiff
                                      Hunter Killer Productions, Inc.




                                 2
